Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (“Agreement”) is made on                       ,
20    , between MICROSEMI CORPORATION, a Delaware corporation (the “Company”),
and                                  (“Indemnitee”), an officer and/or member of
the Board of Directors of the Company.

 

WHEREAS, Indemnitee has been selected to serve or is currently serving as a
director or officer of the Company and in such capacity is expected to render or
has rendered valuable services to the Company;

 

WHEREAS, the Company has investigated the availability and sufficiency of
liability insurance and Delaware statutory indemnification provisions to provide
its directors and officers with adequate protection against various legal risks
and potential liabilities to which directors and officers are subject due to
their position with the Company and has concluded that insurance and statutory
provisions may provide inadequate and unacceptable protection to certain
individuals requested to serve as its directors and officers; and

 

WHEREAS, in recognition of past services and in order to induce and encourage
highly experienced and capable persons such as Indemnitee to serve as directors
or officers of the Company, the Board of Directors has determined, after due
consideration and investigation of the terms and provisions of this Agreement
and the various other options available to the Company and Indemnitee in lieu of
this Agreement, that this Agreement is not only reasonable and prudent, but
necessary to promote and ensure the best interests of the Company and its
stockholders.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties agree as follows:

 

1.                                       Definitions.  As used in this
Agreement:

 

(a)           A “Change in Control” shall be deemed to have occurred if (i) any
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of shares of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the total
voting power represented by the Company’s then outstanding voting securities, or
(ii) during any period of two consecutive years, individuals (“Continuing
Directors”) who at the beginning of the two year period constitute the Board of
Directors of the Company or whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board of Directors, or (iii) the stockholders of the Company
approve a merger or consolidation of the Company with any other

 

1

--------------------------------------------------------------------------------


 

company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such a merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least eighty
percent (80%) of the total voting power represented by the voting securities of
the Company or the surviving entity outstanding immediately after the merger or
consolidation, or (iv) the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company (in one transaction or a series of transactions) of all or
substantially all the Company’s assets.

 

(b)           “Corporate Status” describes the status of a person who is or was
a director, officer, employee or agent of the Company or of any other
corporation, partnership or joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.

 

(c)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

 

(d)           “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the express written request of the Company
as a director, officer, employee, agent or fiduciary.

 

(e)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(f)            “Indemnifiable Expenses” shall include all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding.  Indemnifiable Expenses
shall also include any of the foregoing expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost, bond, supersedes bond, or
other appeal bond or its equivalent.  Indemnifiable Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amounts of judgments,
penalties or fines against Indemnitee.

 

(g)           “Independent Legal Counsel” means a law firm, or a member of a law
firm, that is experienced in the matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: 
(i) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements); or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  The Company agrees to pay the reasonable fees and expenses of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any

 

2

--------------------------------------------------------------------------------


 

and all Indemnifiable Expenses, claims, liabilities and damages arising out of
or relating to this Agreement or its engagement pursuant thereto.

 

(h)           “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by Indemnitee or of any action on
Indemnitee’s part while acting as a director or officer of the Company, or by
reason of the fact that Indemnitee is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement or advancement of expenses can be
provided under this Agreement; except one initiated by Indemnitee to enforce
Indemnitee’s rights under this Agreement.

 

(i)            References to “other enterprise” shall include employee benefits
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

2.                                       Indemnification.  Indemnitee shall be
indemnified and held harmless by the Company to the fullest extent permitted by
its Certificate of Incorporation, Bylaws, the Delaware General Corporation Law
(the “DGCL”) and other applicable law.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

 

(a)           Proceedings Other than Proceedings by or in the Right of the
Company.  The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 2(a) if, by reason of Indemnitee’s Corporate Status,
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of the Company.  Pursuant
to this Section 2(a), Indemnitee shall be indemnified against all Indemnifiable
Expenses, judgments, penalties, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with such Proceeding or any claim, issue or matter therein, if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the bests interests of the Company and, in the case of a criminal
proceeding, had no reasonable cause to believe such conduct was unlawful.

 

(b)           Proceedings by or in the Right of the Company.  The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 2(b) if,
by reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to
be made, a party to or a participant in any Proceeding brought by or in the
right of the Company.  Pursuant to this Section 2(b),

 

3

--------------------------------------------------------------------------------


 

Indemnitee shall be indemnified against all Indemnifiable Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company.  No indemnification against such
Indemnifiable Expenses shall be made under this Section 2(b) in respect of any
claim, issue or matter as to which Indemnitee shall have been finally adjudged
by a court to be liable to the Company, unless and only to the extent that the
Delaware Court of Chancery or any court in which the Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification.

 

3.                                       Exclusions.  Notwithstanding any
provision in this Agreement, the Company shall not be obligated to make any
indemnity or advancement of Indemnifiable Expenses under this Agreement with
respect to:

 

(a)           expenses and the payment of profits arising from the purchase and
sale (or sale and purchase) by Indemnitee of securities in violation of
Section 16(b) of the Exchange Act, or similar provisions of state statutory law
or common law; or

 

(b)           any Proceeding (or any part of any Proceeding) initiated by
Indemnitee, including any Proceeding (or any part of any Proceeding) initiated
by Indemnitee against the Company or its directors, officers, employees or other
indemnitees but excluding any Proceeding brought to establish or enforce a right
to indemnification under this Agreement (which shall be governed by the
provisions of Section 17 of this Agreement), unless the Board of Directors
authorized the Proceeding (or any part of the Proceeding) prior to its
initiation.

 

4.                                       Partial Indemnity; Successful Defense. 
If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some portion of the Indemnifiable Expenses,
judgments, fines, penalties and amounts paid in settlement actually and
reasonably incurred by Indemnitee in the investigation, defense, appeal or
settlement of any Proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Indemnifiable Expenses, judgments, fines, penalties and amounts paid in
settlement to which Indemnitee is entitled.  Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in any Proceeding or in defense of any
claim, issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Indemnifiable Expenses actually and reasonably incurred
by Indemnitee in connection therewith.  If Indemnitee is not wholly successful
in such Proceeding but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Indemnifiable Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter.  For purposes of this
Section and without limitation, the termination of any claims, issue or matter
in such a Proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

 

4

--------------------------------------------------------------------------------


 

5.                                       Indemnification for Indemnifiable
Expenses of a Witness.  Notwithstanding any other provisions of this Agreement,
to the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, Indemnitee shall
be indemnified against all Indemnifiable Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

6.                                       Advancement of Expenses.  The Company
agrees to pay Indemnifiable Expenses incurred by Indemnitee in connection with
any Proceeding in advance of the final disposition thereof, provided that the
Company has received an undertaking by or on behalf of Indemnitee to repay the
amount so paid to the extent that it is ultimately determined that Indemnitee is
not entitled to be indemnified by the Company under this Agreement or otherwise,
and provided further that the Company shall not be required to make any such
payment to the extent expressly prohibited by law.  The expenses to be paid by
the Company hereunder shall be paid by the Company as soon as practicable and
within thirty (30) days following delivery of a written request therefor by
Indemnitee to the Company.

 

7.                                       Procedure for Making Demand.

 

(a)           To obtain indemnification under this Agreement, Indemnitee shall
give the Company notice in writing as soon as practicable of any claim for which
indemnification is sought under this Agreement, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The omission to so notify the Company will not
relieve the Company from any liability which it may have to Indemnitee otherwise
than under this Agreement.  The Secretary of the Company shall, promptly upon
receipt of such request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification.

 

(b)           No later than twenty-five (25) days after receipt of the written
request of Indemnitee, the Company shall determine whether indemnification is
proper under this Agreement and applicable law as follows: (i) if a Change in
Control shall have occurred, by Independent Legal Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee; or
(ii) if a Change in Control shall not have occurred, (A) by a majority vote of
the members of the Disinterested Directors, even though less than a quorum, or
(B) by a committee of such Disinterested Directors designated by majority vote
of such Disinterested Directors, even though less than a quorum, or (C) if there
are no such Disinterested Directors, or if such Disinterested Directors so
direct, by Independent Legal Counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee, or (D) if so
directed by the Board of Directors, by the stockholders of the Company, and if
it is determined that indemnification is proper then indemnification shall be
made within five (5) days after such determination.  Indemnitee shall cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the

 

5

--------------------------------------------------------------------------------


 

Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

(c)           In the event the determination of entitlement to indemnification
is to be made by Independent Legal Counsel pursuant to Section 7(b) hereof, the
Independent Legal Counsel shall be selected as provided in this Section 7(c). 
If a Change in Control shall not have occurred, the Independent Legal Counsel
shall be selected by the Board of Directors, and the Company shall give written
notice to Indemnitee advising him or her of the identity of the Independent
Legal Counsel so selected.  If a Change in Control shall have occurred, the
Independent Legal Counsel shall be selected by Indemnitee (unless Indemnitee
shall request that such selection be made by the Board of Directors, in which
event the preceding sentence shall apply), and Indemnitee shall give written
notice to the Company advising it of the identity of the Independent Legal
Counsel so selected.  In either event, the Indemnitee or the Company, as the
case may be, may, within seven (7) days after such written notice of selection
shall have been given, deliver to the Company or to Indemnitee, as the case may
be, a written objection to such selection.  Such objection may be asserted only
on the ground that the Independent Legal Counsel so selected does not meet the
requirements of “Independent Legal Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Legal Counsel.  If such written objection is
made, the Independent Legal Counsel so selected may not serve as Independent
Legal Counsel unless and until such objection is withdrawn or the Court of
Chancery of the State of Delaware or other court of competent jurisdiction has
determined that such objection is without merit.  If, within 20 days after the
later of the submission by Indemnitee of a written request for indemnification
pursuant to Section 7(a) hereof and the disposition of the Proceeding, including
any appeal therein, no Independent Legal Counsel shall have been selected and
not objected to, either the Company or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Legal Counsel and/or for the
appointment as Independent Legal Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom an objection is so resolved or the person so appointed shall act as
Independent Legal Counsel under Section 7(b) hereof.  The Company shall pay any
and all reasonable fees and expenses of Independent Legal Counsel incurred by
such Independent Legal Counsel in connection with acting pursuant to
Section 7(b) hereof, and the Company shall pay all reasonable fees and expenses
incident to the procedures of this Section 7(c), regardless of the manner in
which such Independent Legal Counsel was selected or appointed.  Upon the due
commencement of any judicial proceeding pursuant to Section 9(b) of this
Agreement, Independent Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

8.                                       Presumptions and Effect of Certain
Proceedings.

 

(a)           In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 7(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by

 

6

--------------------------------------------------------------------------------


 

any person, persons or entity of any determination contrary to that
presumption.  Neither the failure of the Company (including by its directors,
Independent Legal Counsel or its stockholders) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors, Independent Legal Counsel or its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

(b)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

 

(c)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise.  The provisions in this
Section 8(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

 

(d)           The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

 

(e)           The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
Proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such Proceeding with or without payment of money or other
consideration), it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding.  Anyone seeking to overcome this
presumption shall have the burden of proof.

 

9.                                       Failure to Indemnify.

 

(a)           If the person, persons or entity empowered or selected under
Section 7 to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within twenty-five (25) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of

 

7

--------------------------------------------------------------------------------


 

a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that the foregoing provisions of this
Section 9(a) shall not apply if (i) the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 7(b) of
this Agreement and if (A) within fifteen (15) days after receipt by the Company
of the request for such determination, the Board of Directors or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders for their consideration at an annual meeting thereof to be held
within seventy five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination and such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Legal Counsel
pursuant to Section 7(b) of this Agreement and such determination is made by
Independent Legal Counsel within twenty-five (25) days of the selection of such
Independent Legal Counsel pursuant to Section 7(c) of this Agreement.

 

(b)           In the event that (i) a determination is made pursuant to
Section 7 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Indemnifiable Expenses is not timely
made pursuant to Section 6 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 7(b) of
this Agreement within twenty-five (25) days after receipt by the Company of the
request for indemnification (or such longer period as is permitted by
Section 9(a) if the determination is to be made by the stockholders of the
Company or by Independent Legal Counsel), (iv) payment of indemnification is not
made pursuant to Section 5 or the last sentence of Section 7(b) within five
(5) days after receipt by the Company of a written request therefor, or
(v) payment of indemnification is not made pursuant to Sections 2 and 4 of this
Agreement within five (5) days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by a court in the State of Delaware, or in any other court of
competent jurisdiction, of Indemnitee’s entitlement to such indemnification or
advancement of Indemnifiable Expenses.  Indemnitee shall commence such
proceeding seeking an adjudication within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 9(b).  The Company shall not oppose Indemnitee’s right to seek any such
adjudication.

 

(c)           In the event that a determination shall have been made pursuant to
Section 7(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 9
shall be conducted in all respects as a de novo trial on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.  In
any judicial proceeding commenced pursuant to this Section 9, the Company shall
have the burden of proving Indemnitee is not entitled to indemnification or
advancement of Indemnifiable Expenses, as the case may be.

 

(d)           If a determination shall have been made pursuant to
Section 7(b) of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 9, absent (i) a misstatement by Indemnitee of
a material fact, or an omission of a material fact necessary to

 

8

--------------------------------------------------------------------------------


 

make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(e)           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 9 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.

 

10.                                 Notice to Insurers; Subrogation.  If, at the
time of the receipt of a notice of a claim pursuant to Section 7 hereof, the
Company has director and/or officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.  Any other
provision herein to the contrary notwithstanding, the Company shall not be
obligated pursuant to the terms of this Agreement to indemnify Indemnitee for
Indemnifiable Expenses or advance any Indemnifiable Expenses to the extent such
expenses or liabilities have been actually received by Indemnitee by an
insurance carrier under a policy of officers’ and directors’ or similar
liability insurance maintained by the Company, contract, agreement or
otherwise.  In addition, in the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

11.                                 Retention of Counsel.  In the event that the
Company shall be obligated to pay Indemnifiable Expenses as a result of any
Proceeding against Indemnitee, the Company, if appropriate, shall be entitled to
assume the defense of such Proceeding, with counsel approved by Indemnitee,
which approval shall not be unreasonably withheld, upon the delivery to
Indemnitee of written notice of its election to do so.  After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by that Indemnitee with
respect to that same Proceeding, provided that (i) Indemnitee shall have the
right to employ Indemnitee’s own counsel in any such Proceeding at Indemnitee’s
expense, and (ii) if (A) the employment of counsel by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume defense of such Proceeding, then the fees
and expenses of Indemnitee’s counsel shall be at the expense of the Company. 
The Company shall not be entitled to assume the defense of any Proceeding as to
which Indemnitee shall have reasonably made the conclusion provided for in
(B) above.  The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its prior written consent.  Neither the Company nor Indemnitee will
unreasonably withhold its or his or her consent to any proposed settlement.  The
Company shall not be obligated pursuant to the provisions of this Agreement to
provide counsel, indemnify or advance expenses to Indemnitee with respect to
proceedings or other claims initiated or brought voluntarily by Indemnitee and
not by way of defense, except with respect to proceedings

 

9

--------------------------------------------------------------------------------


 

brought to establish or enforce a right to indemnification under this Agreement
or any other statute or law or otherwise as required under Section 145 of the
DGCL.

 

12.                                 Survival; Successors.  This Agreement
establishes contract rights which shall continue indefinitely as to Indemnitee
during the entire period Indemnitee is an officer or director of the Company (or
is or was serving at the request of the Company as a director, officer, employee
or agent of another Enterprise) and continuing after Indemnitee ceases to be a
director, officer, employee or agent of the Company whether or not Indemnitee
was then subject to any Proceeding. This Agreement shall be binding upon, and
shall inure to the benefit of, the successors, assigns, heirs and legal
representatives of the parties hereto.  The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance reasonably satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

13.                                 Mutual Acknowledgment.  Both the Company and
Indemnitee acknowledge that in certain instances, Federal or Delaware law or
applicable public policy may prohibit the Company from indemnifying its
directors and officers under this Agreement or otherwise.  Indemnitee
understands and acknowledges that the Company may be required in the future to
undertake to the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee, and, in that event,
the Indemnitee’s rights and the Company’s obligations hereunder shall be subject
to that determination.

 

14.                                 Additional Indemnification Rights; Contract
Rights Not Exclusive.  The contract rights conferred by this Agreement shall be
in addition to, but not exclusive of, any other right which Indemnitee may have
or may hereafter acquire under any statute, provision of the Company’s
Certificate of Incorporation or Bylaws, agreement, vote of stockholders or
Disinterested Directors, or otherwise.  Notwithstanding any other provision of
this Agreement, the Company hereby agrees to indemnify Indemnitee against all
Indemnifiable Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding (including a
Proceeding by or in the right of the Company), including, without limitation,
all liability arising out of the negligence or active or passive wrongdoing of
Indemnitee.  The only limitation that shall exist upon the Company’s obligations
pursuant to this Agreement shall be that the Company shall not be obligated to
make any payment to Indemnitee that is finally determined (under the procedures,
and subject to the presumptions, set forth in Sections 7 and 8 hereof) to be
unlawful under Delaware law.  No amendment, alteration or repeal of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.  No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right or remedy hereunder, or otherwise,
shall be cumulative and in addition to every other right or remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion of employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

10

--------------------------------------------------------------------------------


 

15.                                 Indemnitee’s Obligations.  The Indemnitee
shall reasonably promptly advise the Company in writing of the institution of
any Proceeding which is or may be subject to this Agreement and keep the Company
generally informed of, and consult with the Company with respect to, the status
of any such Proceeding, including by promptly notifying the Company in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Indemnifiable Expenses covered
hereunder.  The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement.

 

16.                                 Notices.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given (i) if delivered by hand and receipted for by the
party to whom said notice or other communication shall have been directed, or
(ii) mailed by certified or registered mail with postage prepaid on the third
business day after the date on which it is so mailed:

 

(a)           If to Indemnitee, to the address set forth below Indemnitee’s
signature hereto.

 

(b)           If to the Company, to Microsemi Corporation, 2381 Morse Avenue,
Irvine, California 92614, Attn: Chief Executive Officer.

 

or to such other address as the Company or Indemnitee shall designate in writing
to Indemnitee or the Company, as the case may be.

 

17.                                 Attorneys’ Fees.  In the event that any
action is instituted by Indemnitee under Section 9 of this Agreement to seek a
judicial adjudication to enforce or interpret any of the terms hereof, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
be paid all court costs and expenses, including reasonable attorneys’ fees,
incurred by Indemnitee with respect to such action, unless as a part of such
action, a court of competent jurisdiction determines that each of the material
assertions made by Indemnitee as a basis for such action were not made in good
faith or were frivolous.

 

18.                                 Supersedes Prior Agreements.  This Agreement
supersedes any Indemnification Agreement of similar scope and content previously
entered into between the Company and Indemnitee (the “Prior Agreement”), and any
such Prior Agreement is hereby cancelled and extinguished.  Notwithstanding
anything to the contrary herein, the protections afforded by this Agreement
shall be deemed to be effective as of the first date of service of Indemnitee as
a director or officer of the Company.

 

19.                                 Severability.  Should any provision of this
Agreement, or any clause hereof, be held to be invalid, illegal or
unenforceable, in whole or in part, the remaining provisions and clauses of this
Agreement shall remain fully enforceable and binding on the parties.

 

20.                                 Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any

 

11

--------------------------------------------------------------------------------


 

other provisions hereof (whether of not similar) nor shall such waiver
constitute a continuing waiver.

 

21.                                 Choice of Law.  The validity,
interpretation, performance and enforcement of this Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware.  In the
event of any change, after the date of this Agreement, in any applicable law,
statute, or rule that expands the right of a Delaware corporation to indemnify a
member of its board of directors or an officer, such changes shall be deemed to
be within the purview of Indemnitee’s rights and the Company’s obligations under
this Agreement.  In the event of any change in any applicable law, statute or
rule which narrows the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.

 

22.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute but one and
the same agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Indemnification Agreement as
of the day and year first written above.

 

 

MICROSEMI CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

13

--------------------------------------------------------------------------------